Opinion issued December 6, 2010


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00998-CR
———————————
IN RE CUONG ANH VAN NGUYEN, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION*
          Relator
Cuong Anh Van Nguyen has petitioned this Court for a writ of mandamus,
complaining of an alleged error in the calculation of the pre-sentence jail
time for which he should receive credit on his sentence in the underlying case.  
          Relator’s
petition does not comply with the Texas Rules of Appellate Procedure.  Relator does not certify that all parties to
the underlying case were served with a copy of the petition.  See Tex. R. App. P. 9.5(a), (e).  Relator also failed to file with the petition
a certified or sworn copy of every document that is material to his claim for
relief, including a complete copy of the judgment and sentence in the
underlying case.  See Tex. R. App. P.
52.7(a).     
          Accordingly,
we deny Relator’s petition for writ of mandamus.    
           
Per Curiam
Panel
consists of Chief Justice Radack and Justices Massengale and Brown.
Do
not publish.  Tex. R. App. P. 47.2(b). 

 




*
          The underlying case is State v.
Nguyen, No. 06-DCR-044680A in the 268th District Court of Fort Bend County,
the Honorable Brady Elliott presiding.